Citation Nr: 1222517	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  10-02 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a sciatic nerve condition, also claimed as a low back disorder.

2.  Entitlement to service connection for a left knee condition, to include as secondary to a sciatic nerve condition.

3.  Entitlement to service connection for a right knee condition, to include as secondary to a sciatic nerve condition.

4.  Entitlement to service connection for a left shoulder condition, to include as secondary to a service-connected disability of the cervical spine.

5.  Entitlement to service connection for a right shoulder condition, to include as secondary to a service-connected disability of the cervical spine.

6.  Entitlement to an evaluation in excess of 20 percent for a service-connected disability of the cervical spine, including degenerative changes and residuals of head and neck injuries. 

7.  Entitlement to an evaluation in excess of 20 percent for a service-connected diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had verified service with the United States Army from April 1957 to February 1979, as well as 11 months of service prior to that time.  

This matter comes before the Board of Veterans' Appeals on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a Board video conference hearing held before the undersigned Veterans Law Judge in May 2012.  A copy of the transcript has been associated with the file.  

A June 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In May 2006, the Veteran filed a service connection claim for a sciatic nerve condition, alternately described as a low back disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA should consider alternative disorders within the scope of an initial claim for service connection for a specific disorder.  In light of the Clemons doctrine, i.e., claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability, the Board has broadly construed the appellant's claim and recharacterized it as entitlement to service connection for a sciatic nerve disorder, to include a low back disorder, in order to be as comprehensive as possible.  

In a statement provided by the Veteran in March 2010, he appears to be raising claims for increased evaluations for his service connected peripheral neuropathy of the upper and lower extremities, associated with diabetes.  The increased rating claims for peripheral neuropathy of the upper and lower extremities, associated with diabetes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in conjunction with the Veteran's appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

With respect to the service connection claim for a low back/sciatic nerve condition, VA records dated in November 2003 reflect that the Veteran complained of low back and shoulder pain, assessed as sacroilitis and myofascial pain syndrome.  A June 2006 record indicates that he was seen for complaints of chronic low back pain affecting the legs as well.  Chronic low back pain with non-radicular radiation into both lower extremities due to degenerative disc disease, myofascial in nature, was assessed.  The record also mentioned that the Veteran was morbidly obese.  

The Veteran has maintained that his low back/sciatic nerve condition may be directly service connected, or is secondary to a service connected disability of the cervical spine or service-connected peripheral neuropathy of the upper and/or lower extremities, bilaterally, associated with diabetes mellitus, Type II.  In turn, he primarily contends that the knee conditions are secondary to the claimed (and not at this point service-connected) sciatic nerve/low back disorder.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

To date, no VA examination has been conducted in conjunction with the Veteran's claimed sciatic nerve/low back and knee conditions.  In light of the evidence currently on file, the Board believes that the threshold requirements discussed in McLendon are arguably met with respect to these service connection claims, warranting an examination in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In doing so, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the claims folder and include an opinion addressing the likely etiology of the Veteran's claimed conditions.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The Veteran has also filed a service connection claim for bilateral shoulder disorders, primarily maintaining that these conditions are secondary to his service-connected disorder of the cervical spine.  Evidence on file reveals that the Veteran sustained an acromiocavicular separation of the left shoulder due to a fall in November 2001.  X-ray films of the left shoulder taken in February 2002 were normal.  X-ray films of September 2003 revealed widening of the acromiocavicular joint, small erosion at the distal left clavicle, and soft tissue calcification over the left proximal humerus.  

A VA diabetes examination was conducted in April 2007.  The Veteran complained of pain radiating into the shoulder blades.  The examination report indicated that a shoulder examination was not done as the Veteran was claiming muscular pain in the shoulder blade, but not a shoulder joint problem.  Nevertheless, the examiner commented that the Veteran was experiencing muscular pain from the neck radiating into the shoulder blades, described as the same condition and not a new problem.  

Essentially, the questions that remain unanswered are whether a current disability of the shoulders is manifested, and the nature and etiology of any such disability.  The Board notes that also complicating this matter is the fact that service connection is currently in effect for peripheral neuropathy of each upper extremity, associated with diabetes mellitus.  

Accordingly, in light of the evidence currently on file, the Board believes that the threshold requirements discussed in McLendon are arguably met, warranting an examination of the shoulders in accordance with the duty to assist.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In doing so, the Board concludes that in order fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, the examination should reflect review of the claims folder and include an opinion addressing the likely etiology of the Veteran's claimed shoulder disorders.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

With respect to the claim for an increased evaluation of the cervical spine, a VA examination of the cervical spine was most recently conducted in April 2007, and is now over 5 years old.  In a brief presented by the Veteran's representative in February 2012, it was maintained that the 2007 examination was too remote and did not adequately reflect the Veteran's currently manifested symptoms and level of severity associated with his disability of the cervical spine and a new VA examination was requested.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's cervical spine disability. 

The Board observes that recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).   Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in requesting an examination for purposes for rating the severity of the cervical spine disability, the examiner will be asked to determine the overall level of functional impairment due to these factors.

Similarly, a VA examination to evaluate the Veteran's diabetes mellitus has not been provided since April 2007, more than 5 years ago.  Accordingly and for the same reasons as identified above, the Board finds it advisable to obtain an updated examination report which provides a comprehensive picture of the current treatment regimen and manifestations associated with diabetes.  

In addition, it appears that the Veteran primarily receives treatment for medical conditions through VA and that records current through to April 2007 are on file.  In hearing testimony presented in 2012, he mentioned receiving treatment from the VAMC in Iowa City in January and February 2012 and undergoing a VA evaluation of the neck and shoulders in May 2012 (hearing testimony pgs. 7 and 10).  The Veteran subsequently submitted several VA treatment records dated in 2012, but it appears that additional treatment records dating from 2007 to 2012 have not been presented or secured.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67  (1998); Bell v. Derwinski, 2 Vet. App. 611, 613  (1992).  As such, VA is requested request and obtain records dated subsequent to April 2007, including those specifically mentioned by the Veteran, and to consider them in conjunction with the readjudication of the claims on appeal.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his shoulder, knee, low back/sciatic nerve, cervical spine and diabetic conditions.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

In addition, the RO/AMC is specifically asked to any VA treatment records, as well as hospitalization and examination reports, dated from April 2007, forward.  The Veteran mentioned receiving treatment from the VAMC in Iowa City in January and February 2012 and undergoing a VA evaluation of the neck and shoulders in May 2012 (hearing testimony pgs. 7 and 10); these specific records should also be sought.

2.  The Veteran must be afforded a VA examination in order to determine the nature and etiology of his currently claimed sciatic nerve/low back condition and his claimed bilateral knee conditions.  The claims folder, VA records, and a copy of this REMAND, must be made available to and reviewed by the physician in conjunction with the examination.

(a) The examiner is also asked to identify, by diagnosis, any currently manifested sciatic nerve/low back condition and bilateral knee conditions, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  If no such disorder is shown on examination, warranting no diagnosis, the examiner should specifically make such determination for the record.  

The examiner is advised that service connection is currently in effect for peripheral neuropathy of the upper and lower extremities.  The examiner is requested to determine whether any diagnosed low back/sciatic nerve condition and bilateral knee conditions exist independently from these already service-connected conditions and to discuss such distinction in the examination report, as applicable.  

(b) For each diagnosed disorder, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the disorder was incurred or first manifested during the Veteran's period of active service from April 1957 to February 1979.  The examiner should address the more general question of: whether it is at least as likely as not that: (1) any currently low back/sciatic nerve disorder and (2) any disorder of either knee, is etiologically related to the Veteran's period of active service (such as by virtue of chronic and continuing symptoms; or, based on a finding that it was caused by or related to any incident or event that occurred during service)?

(c) The Veteran has claimed service connection for his low back sciatic/nerve disorder, based on a claimed secondary relationship to one or more of his service connected conditions including peripheral neuropathy of the upper and lower extremities - bilaterally, and/or a disability of the cervical spine.  Following a review of the service and post-service medical records, the lay statements of record, and the remaining evidence in the Veteran's claims folders, the examiner must provide an opinion as to following question: is it at least as likely as not (at least a 50 percent probability) that any currently manifested low back sciatic/nerve disorder, was proximately caused, or aggravated (i.e., permanently worsened) beyond its natural progress, by a service-connected disorder?  In such event the examiner is requested to identify which service-connected disorder causing/aggravating the claimed sciatic nerve/low back disorder. 

If aggravation (i.e., permanent worsening) is found, to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations of any such disorder which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of the sciatic nerve/low back disorder; and (2) the degree of severity at the onset of aggravation (permanent worsening) of the sciatic nerve/low back disorder.

(d) The Veteran has also claimed service connection for his bilateral knee disorders, based on a claimed secondary relationship to one or more of his service connected conditions including peripheral neuropathy of the upper and lower extremities - bilaterally, disability of the cervical spine, and/or a currently claimed sciatic nerve/low back disorder (not service-connected at this point).  Following a review of the service and post-service medical records, the lay statements of record, and the remaining evidence in the Veteran's claims folders, the examiner must provide an opinion as to following question: is it at least as likely as not (at least a 50 percent probability) that any currently manifested bilateral knee disorder, was proximately caused, or aggravated (i.e., permanently worsened) beyond its natural progress, by any one or more service-connected disorders or the claimed sciatic nerve/low back disorder?  In such event the examiner is requested to identify which service-connected disorder (or currently claimed sciatic nerve/low back disorder) has caused or aggravated the bilateral knee disorder. 

If aggravation (i.e., permanent worsening) is found, to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations of any such disorder which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of the bilateral knee disorder; and (2) the degree of severity at the onset of aggravation (permanent worsening) of the bilateral knee disorder.

In providing these opinions, the examiner is requested to evaluate the Veteran's lay history as appropriate and pertinent.  The supporting basis/rationale for all opinions expressed should be discussed.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not" (meaning likelihood greater than a 50 percent); "at least as likely as not" (meaning a likelihood of at least 50 percent); or, "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current severity and all manifestations associated with the service connected disability of the cervical spine, characterized as degenerative changes and residuals of head and neck injuries.  In addition, given the Veteran's pending service connection claim for bilateral upper extremity/shoulder condition, primarily claimed as secondary to the service-connected disability of the cervical spine, the examination should also reflect consideration of this matter in accordance with the information requested below.

The claims file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing, and evaluations should be completed.  The Veteran's lay history of symptoms associated with the disability should be recorded.

The examiner is asked to address the following:

(a) Provide a comprehensive diagnosis reflective of the current and primary manifestations of the disability of the cervical spine.  

(b) Provide the range of motion of the cervical spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.  In addition, make specific findings regarding the presence or absence of favorable or unfavorable ankylosis.  

(c) Determine whether the cervical spine exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorders and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner is also requested to discuss the overall level of functional impairment attributable to these factors.  

The examiner should express an opinion addressing whether pain could significantly limit functional ability during flare-ups or when the cervical spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

(d) Identify any neurological manifestations associated with the service-connected cervical spine disorder, to include any associated bladder or bowel impairment.  The nature of each neurological sign and symptom should be explained and the severity of the impairment described (such as in terms of the level of paralysis - mild/moderate/severe and incomplete or complete).  The Veteran is currently service-connected for peripheral neuropathy of the upper extremities associated with diabetes; accordingly, any neurological symptoms more likely associated with that condition should be identified as such.  

(e) State whether the Veteran has incapacitating episodes associated with his disability of the cervical spine, and if so, the duration of the episodes over the preceding 12 months should be reported.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

(f) The examiner is also asked to comment on the impact of the Veteran's cervical spine disability, if any, on the his employability and activities of daily life.  A complete rationale for any opinions expressed in this regard should be provided.

The Veteran has also claimed service connection for a disorder of the upper extremities/shoulders, primarily claimed as secondary to the service-connected disability of the cervical spine.  

(g) The examiner is also asked to identify, by diagnosis, any currently manifested bilateral shoulder/upper extremity conditions, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  If no such disorder is shown on examination, warranting no diagnosis, the examiner should specifically make such determination for the record.  

The examiner is advised that service connection is currently in effect for peripheral neuropathy of the upper extremities and is requested to determine whether any diagnosed bilateral shoulder/upper extremity conditions exists independently from this already service-connected condition and to discuss such distinction in the examination report, as applicable.  

(h) For each diagnosed shoulder/upper extremity disorder, the examiner is asked to address whether it is at least as likely as not (at least a 50 percent probability) that the disorder was incurred or first manifested during the Veteran's period of active service from April 1957 to February 1979.  The examiner should address the more general question of whether it is at least as likely as not that any currently manifested disorder of the upper extremities/shoulders is etiologically related to the Veteran's period of active service (such as by virtue of chronic and continuing symptoms; or, based on a finding that it was caused by or related to any incident or event that occurred during service)?

(i) The Veteran has claimed service connection for his disorder of the upper extremities/shoulders, based on a claimed secondary relationship to one or more of his service connected conditions including peripheral neuropathy of the upper and lower extremities - bilaterally, and a disability of the cervical spine.  Following a review of the service and post-service medical records, the lay statements of record, and the remaining evidence in the Veteran's claims folders, the examiner must provide an opinion as to following question: is it at least as likely as not (at least a 50 percent probability) that any currently manifested disorder of the upper extremities/shoulders, was proximately caused, or aggravated (i.e., permanently worsened) beyond its natural progress, by a service-connected disorder?  In such event, the examiner is requested to identify which service-connected disorder caused or aggravated the disorder of the upper extremities/shoulders. 

If the upper extremity/shoulder disorder, is simply believed to be part and parcel of any service-connected condition, to include peripheral neuropathy of the upper extremities, rationale and/or evidence supporting that conclusion should be provided.  

If aggravation (i.e., permanent worsening) is found, to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations of any such disorder which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of the upper extremity/shoulder disorder; and (2) the degree of severity at the onset of aggravation (permanent worsening) of the upper extremity/shoulder disorder.

In providing these opinions, the examiner is requested to evaluate the Veteran's lay history as appropriate and pertinent.  The supporting basis/rationale for all opinions expressed should be discussed.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not" (meaning likelihood greater than a 50 percent); "at least as likely as not" (meaning a likelihood of at least 50 percent); or, "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  The Veteran should be scheduled for a new VA diabetes examination.  The VA examiner should thoroughly review the Veteran's claims file and a copy of this REMAND in conjunction with the examination and state that has been accomplished in the VA examination report.  The examination should specifically address the following:  

(a) Does the Veteran's diabetes require insulin, a restricted diet and regulation of activities?

(b) If the Veteran's current diabetes requires insulin, a restricted diet and regulation of activities, does he also suffer from episodes of ketoacidosis or hypoglycemic reactions that required one or two hospitalizations per year or twice a month visits to a diabetic care provider?

(c) If the Veteran requires insulin, does he require more than one daily injection, a restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications?

5.  The RO/AMC should review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.

6.  The RO will then readjudicate the Veteran's service connection claims for bilateral shoulder and knee conditions and a disorder of the sciatic nerve/low back, reflecting consideration of direct and secondary theories of entitlement.  The RO must also readjudicate the increased rating claims for a disability of the cervical spine and for diabetes.  Readjudication of the increased rating claims should include consideration of whether staged ratings and/or extraschedular evaluations are warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


